Citation Nr: 0620397	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for tinea 
pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from August 1976 to 
August 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal. 

A hearing before the undersigned sitting at the RO was held 
in September 2005.  A transcript of that hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to reopen service connection claims 
for bilateral pes planus and tinea pedis, last denied by 
rating decision dated January 1997.  At that time it was 
determined that the pes planus pre-existed service and was 
not aggravated therein, and that tinea pedis was not related 
to service.

In Kent v. Nicholson, 2006 WL 1320743 (Vet. App. March 31, 
2006), the United States Court of Appeals for Veteran's 
Claims (Court) held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at *8.

Although an April 2003 VCAA letter of record advised the 
veteran what evidence is necessary to substantiate his 
underlying service connection claims for bilateral pes planus 
and tinea pedis, the letter did not discuss the bases for the 
denial in the prior decision.  Thus, the April 2003 letter 
does not comply with the Kent ruling.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) articulates the bases 
for the denial of the claims in the 
January 1997 decision;  (2) notifies the 
veteran of the evidence and information 
necessary to reopen the claims; and (3) 
notifies the veteran of what specific 
evidence would be required to establish 
entitlement to his underlying service 
connection claims (i.e., competent 
evidence that pes planus either did not 
pre-exist service or that it increased in 
severity therein; that his current tinea 
pedis is related to service).  This 
notice is outlined by the Court in Kent, 
supra.    

2.  Following such development, the RO 
should review and readjudicate the new 
and material claims.  If any benefit 
sought on appeal remains denied, the RO 
shall issue the veteran and his 
representative a Supplemental Statement 
of the Case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


